Case: 21-40360       Document: 00516504103           Page: 1      Date Filed: 10/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          October 11, 2022
                                    No. 21-40360                            Lyle W. Cayce
                                  Summary Calendar                               Clerk


   Gonzalo L. Villasana, Sr.,

                                                                Plaintiff—Appellant,

                                          versus

   Captain Newman; M. Jones, Sergeant,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                  No. 9:17-CV-20


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Gonzalo Villasana, Sr., Texas prisoner #1445544, appeals the dismis-
   sal of his 42 U.S.C. § 1983 suit against Captain Mitchell Newman and Ser-
   geant Melenda Jones, alleging that they conspired to file and issued disciplin-
   ary charges against Villasana for possession of contraband as retaliation for


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40360      Document: 00516504103            Page: 2    Date Filed: 10/11/2022




                                      No. 21-40360


   his filing an administrative grievance with the prison warden.
          First, Villasana maintains that the district court erred when it issued
   its judgment before receiving and considering his objections to the magistrate
   judge’s report and recommendation. The district court, however, consid-
   ered those objections when addressing Villasana’s Federal Rule of Civil Pro-
   cedure 59(e) motion, and any error related to its consideration of Villasana’s
   objections was harmless because they were without merit. See 28 U.S.C.
   § 636(b)(1); Smith v. Collins, 964 F.2d 483, 485 (5th Cir. 1992).
          Second, Villasana avers that the district court erred in granting the
   defendants’ Federal Rule of Civil Procedure 56 motion for summary judg-
   ment and determining that the defendants were entitled to qualified immun-
   ity on his retaliation claims. Specifically, Villasana asserts that there is a gen-
   uine factual dispute regarding his retaliation claims based on his and his cell-
   mate’s affidavits.
          In general, summary judgment is appropriate if the record discloses
   “that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex
   Corp. v. Catrett, 477 U.S. 317, 322 (1986). A factual issue is “material” if its
   resolution would affect the outcome of the suit under the applicable law. See
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a
   material fact is “‘genuine’ . . . if the evidence is such that a reasonable jury
   could return a verdict for the nonmoving party.” Id.
          Villasana has not demonstrated a genuine material factual dispute
   regarding his retaliation claims against Newman and Jones. See Poole v. City
   of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012); McDonald v. Steward,
   132 F.3d 225, 231 (5th Cir. 1998). Villasana claimed that Newman charged
   him with possession of contraband in retaliation for filing an administrative
   grievance against him with the warden, but, in his affidavit, Newman dis-




                                           2
Case: 21-40360      Document: 00516504103           Page: 3     Date Filed: 10/11/2022




                                     No. 21-40360


   avowed any knowledge of that grievance and explained why, based on prison
   policy, he would not have been aware of any such filing. Similarly, in her
   affidavit, Jones stated that she did not know of any grievance filed by Villa-
   sana against the warden and also denied receiving any order from Newman
   to file charges against Villasana in retaliation for exercising his constitutional
   right to seek administrative redress. Jones also explained in her affidavit that
   she filed charges against Villasana and his cellmate in regard to the contra-
   band. Finally, Villasana’s cellmate stated in his affidavit that every inmate
   was moved off the unit on the day of the contraband seizure.
          Therefore, the record evidence, when construed in Villasana’s favor,
   supports the district court’s finding that there was no retaliatory intent for
   the contraband charge. See Poole, 691 F.3d at 627; McDonald, 132 F.3d at 231.
   Because there was no factual dispute regarding a constitutional violation, the
   court did not err in its conclusion that the defendants were entitled to quali-
   fied immunity. See Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019).
          Finally, Villasana does not address the district court’s reasons for con-
   cluding that the defendants were entitled to summary judgment on his con-
   spiracy claim. He therefore has abandoned that claim. See Hughes v. Johnson,
   191 F.3d 607, 613 (5th Cir. 1999).
          The judgment is AFFIRMED.




                                           3